Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Due to amendment the restriction of claim 3 has been overcome, and it is examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "a hot-side reservoir" and “a cold-side reservoir” in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389).
Regarding claim 1, Radermacher teaches a method for operating cyclic-process-based systems (fig. 4a-4c) having a hot-side reservoir (element 402) and a cold-side reservoir (element 408) for a fluid (HTF see para. 00563) and at least one heat exchanger unit (element 404) with a mechanocaloric material (per abstract, thermoelastic modules/materials are considered mechanocaloric), the method comprising arranging the mechanocaloric material of the heat exchanger unit to be operatively connected to the fluid (per fig. 4a-4c), such that a heat transfer takes place 
Radermacher does not expressly teach the heat transfer substantially by latent heat transfer via evaporation heat and condensation heat of the fluid (para. 0013).  It does teach using the same fluids (water, see para. 0056).  The use of latent heat transfer is well known in the art (see Ma U.S. PGPub 2014/0338389 para. 0003) as the change from gas/liquid provides for a larger energy storage/conversion and thus would be obvious to one skilled in the art at the time of filing.
Regarding claim 2, Radermacher teaches generating a change in shape of the mechanocaloric material by a mechanical stress in the mechanocaloric material (para. 0011-0012)l, and generating a change in temperature of the mechanocaloric material by at least one of a tensile or compressive loading of the mechanocaloric material (para. 0052).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389), and further view of Shimoda et al. (U.S. PGPub 2001/0003347).
Regarding claim 3, Radermacher does not expressly teach controlling a transportation of the fluid from or to a hot-side reservoir by an opening of a hot-side valve between the mechanocaloric material and the hot-side reservoir, and controlling a transportation of the fluid from or to a cold-side reservoir by an opening of a cold-side valve between the mechanocaloric material and the cold-side reservoir.
Shimoda teaches the use of valves (such as 38) between elements involved in heat transfer (para. 0034).  It would have been obvious to one skilled in the art at the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389), and further view of Cui et al. (U.S. PGPub 2012/0273158).
Regarding claim 4, Radermacher teaches further comprising the cyclic-process-based system being a heat pump (the system of fig. 4a-4c may be considered a heat pump) having at least two heat exchanger units (elements 404 and 406), including the at least one heat exchanger unit, the heat exchanger units having the mechanocaloric material.
Radermacher does not expressly teach using potential energy contained in a compression of the mechanocaloric material of a first heat exchanger unit from elastic deformation of the mechanocaloric material for compression of the mechanocaloric material of a second heat exchanger unit.  Cui teaches a mechanocaloric system where the compression of the mechanocaloric material of a first heat exchanger unit from elastic deformation of the mechanocaloric material for compression of the mechanocaloric material of a second heat exchanger unit (fig. 10a and 10b, para. 0050).  It would have been obvious to one skilled in the art at the time of filing to modify Radermacher to use the teachings of Cui to use the potential energy, the motivation would be to save on power costs of the system.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner notes that applicant is misunderstanding the rejection.  The rejection is based upon the teachings of Radermacher and that using latent heat exchange in such a system substantially by such (via evaporation or condensation) is well known in the art, Ma is merely used as evidence that latent heat exchange (via evaporation or condensation) is well known and not for any specific structural teaching.  Applicants argument does not overcome this rejection as it does not argue persuasively that such is not well known in the art or that Ma does not support such a finding.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach prior art or make obvious the claimed structure operated in the method as claimed, specifically where the opening and closing a hot-side valve and a cold-side valve with respect to one another with an alternation frequency higher than 10 Hz.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOEL M ATTEY/Primary Examiner, Art Unit 3763